             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
JAMES RIVER INSURANCE COMPANY                                           :
                                                                        :
                                               Plaintiff,               :   Case No.: 7:19-CV-10190
                                                                        :
                              - against –                               :   PROTECTIVE ORDER
                                                                        :
CELTIC SERVICES NYC INC.,                                               :
                                                                        :
                                             Defendant.                 :
----------------------------------------------------------------------- X

CATHY SEIBEL, U.S.D.J.

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms, upon pain of contempt:

        1.       To the extent required under the Federal Rules of Civil Procedure, Plaintiff James

River Insurance Company (“JRIC”) and Defendant Celtic Services NYC Inc. (“Celtic”) may

produce Confidential Discovery Material in this litigation. “Confidential Discovery Material”

shall be defined to include, without limitation, JRIC’s underwriting file, material information

used to determine the premiums, and Celtic’s financial information.

        2.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 2 of 7



such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

        3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential information,

in which case the transcript of the designated testimony shall be bound in a separate volume and

marked "Confidential Information Governed by Protective Order" by the reporter.

        4.       If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should be

designated as Confidential, he may so designate by so apprising all parties in writing, and such

designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.

        5.       No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

             a. the parties to this action;

             b. counsel retained specifically for this action, including any paralegal, clerical and

                 other assistant employed by such counsel and assigned to this matter;

             c. as to any document, its author, its addressee, and any other person indicated on

                 the face of the document as having received a copy;




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 3 of 7



             d. any witness who counsel for a party in good faith believes may be called to testify

                at trial or deposition in this action, provided such person has first executed a Non-

                Disclosure Agreement in the form annexed as an Exhibit hereto;

             e. any person retained by a party to serve as an expert witness or otherwise provide

                specialized advice to counsel in connection with this action, provided such person has

                first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

             f. stenographers engaged to transcribe depositions conducted in this action; and

             g. the Court and its support personnel.

        6.      Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

or at the conclusion of the case, whichever comes first.

        7.      In the event that counsel for any party determines to file with the Court any

documents subject to the provisions of this Protective Order containing Confidential Discovery

Material or to submit to the Court any such document or the information contained therein for any

purpose, the filing party must first seek and obtain a sealing order from the Court pursuant to

Section 6 of the Southern District of New York’s Electronic Case Filing Rules & Instructions. If

the Court grants permission to file the confidential information under seal, the party shall also

serve the Court and opposing counsel with unredacted courtesy copies of the Confidential

Discovery Material. The parties will use their best efforts to minimize sealing requests. In any




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 4 of 7



event, any party filing a motion or any other papers with the Court under seal shall also publicly

file, via the Court’s Electronic Case Filing system, a copy of the same in which only the

confidential information itself is redacted, and all other information that in no material way reveals

the confidential information is retained.

        8.      The following notice shall be affixed to any envelope containing Confidential

Discovery Material filed with the Court:

                                            CONFIDENTIAL

                This envelope contains documents or information designated
                Confidential Discovery Material pursuant to an order entered by the
                United States District Court for the Southern District of New York.
                This envelope shall not be opened or unsealed without the express
                direction of a judge of this Court, and its contents shall at all times
                be maintained separate and apart from the publicly available files of
                this case.

        9.      Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling.

        10.     All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in

connection with any motion, application, or proceeding that may result in an order and/or




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 5 of 7



decision by the Court.

        11.     All Confidential Discovery Material shall be used solely for the prosecution or

defense of the claims in this Action, any appeals thereto, and any judicial proceeding seeking the

clarification, modification or vacation of any award rendered therein and not for any other

purpose, unless otherwise provided by law.

        12.     Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

        13.     Counsel for the parties shall use reasonable efforts to prevent the disclosure of

Confidential Discovery Material in its possession or under its control, except in accordance with

the terms of this Protective Order.

        14.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture of

any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

        15.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

        16.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 6 of 7



        17.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert

as a ground for entering such an Order the fact or circumstances of the inadvertent production.

        18.     The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any

party to request an in camera review of the Inadvertently Disclosed Information.

        19.     The specification of appropriate safeguards concerning evidence at trial is

specifically reserved for action by the Court or later agreement by the parties at or before trial.

        20.     This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as "Confidential," and all

copies thereof, shall be promptly returned to the producing person, or, upon permission of the

producing person, destroyed.

        21.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


By:                                                       By:
      Richard S. Oelsner, Esq.                                  Christopher R. Travis, Esq.
      Attorneys for Plaintiff                                   Attorneys for Defendant
      JAMES RIVER INSURANCE COMPANY                             CELTIC SERVICES NYC INC.
      1133 Westchester Avenue                                   80 Maiden Lane – Suite 304
      White Plains, New York 10604                              New York, New York 10038
      (914) 323-7000                                            (212) 248-2120
      File No.: 07621.00756




                                                                            5/11/20




8247494v.1
             Case 7:19-cv-10190-CS Document 23 Filed 05/11/20 Page 7 of 7


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
JAMES RIVER INSURANCE COMPANY,                                          :
                                                                        :
                                               Plaintiff,               :   Case No.: 7:19-CV-10190
                                                                        :
                              - against –                               :   PROTECTIVE ORDER
                                                                        :
CELTIC SERVICES NYC INC.,                                               :
                                             Defendant.                 :
                                                                        :
----------------------------------------------------------------------- X


I,                                  , acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of Discovery Material that

have been designated as Confidential. I agree that I will not disclose such Confidential

Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court

for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me

to punishment for contempt of Court.



Dated: ________________                                       ____________________________________




8247494v.1
